                         Case 1:20-cv-04583-MKV Document 81-1 Filed 07/23/21 Page 1 of 2




              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK

                PENSKE MEDIA CORPORATION,
                                                                      Case No. 20-cv-04583 (MKV)
                                          Plaintiff,

                           -against-

                SHUTTERSTOCK, INC.,

                                          Defendant.

                    MEMORANDUM IN SUPPORT OF MOTION FOR CLARIFICATION
                        REGARDING THE COURT’S OPINION AND ORDER ON
               SHUTTERSTOCK’S PARTIAL MOTION TO DISMISS THE SECOND, THIRD, AND
                     FOURTH CAUSES OF ACTION IN THE AMENDED COMPLAINT

                         Defendant Shutterstock, Inc. (“Shutterstock”) respectfully moves the Court pursuant to

             Fed. R. Civ. P. 60(a) regarding its Opinion and Order, dated July 9, 2021 (Dkt #71) (the

             “Opinion”), specifically concerning particular language at page 4 of the Opinion, which indicates

             that Plaintiff Penske Media Corporation’s (“Penske”) Digital Millennium Copyright Act

             (“DMCA”) cause of action concerns pre-termination conduct. In particular, the Opinion reads:

             “Penske’s other copyright-related claim alleges a violation of the Digital Millennium Copyright

             Act. Penske claims that, both before [sic] after Shutterstock terminated the Agreement,

             Shutterstock falsely stated that it, and not Penske, owned the copyright to the photographs in

             question.” Id. Shutterstock’s reading of the Amended Complaint is that the DMCA

             claim asserts a claim for relief for the period following Shutterstock’s termination of the parties’

             Agreement only. The parties have conferred, and Penske agrees with Shutterstock’s

             reading. Accordingly, to the extent necessary for correction or clarification of the record,

             Shutterstock respectfully requests that the Court clarify that the DMCA claim asserts a claim for




13361501.2/50744-00002
                         Case 1:20-cv-04583-MKV Document 81-1 Filed 07/23/21 Page 2 of 2




             relief for the post-termination time period only. Penske has no objection to Shutterstock’s

             request.



               DATED: New York, New York                         Respectfully submitted,
                      July 23, 2021
                                                                 MITCHELL SILBERBERG & KNUPP LLP



                                                                 By: s/ Eleanor M. Lackman
                                                                     Eleanor M. Lackman
                                                                     437 Madison Ave., 25th Floor
                                                                     New York, New York 10022-7001
                                                                     Telephone: (212) 509-3900
                                                                     Facsimile: (212) 509-7239
                                                                     Email: eml@msk.com

                                                                     Attorneys for Defendant
                                                                     Shutterstock, Inc.




                                                             2


13361501.2/50744-00002
